971 So. 2d 209 (2007)
Kurt SMITH, Petitioner,
v.
Chester LAMBDIN, Warden and James McDonough, Secretary of the Florida Department of Corrections, Respondents.
No. 4D07-4244.
District Court of Appeal of Florida, Fourth District.
December 31, 2007.
Kurt Smith, Okeechobee, pro se.
Bill McCollum, Attorney General, and Joe Belitzky, Senior Assistant Attorney General, Tallahassee, for respondents.
PER CURIAM.
The petitioner, Kurt Smith, filed a petition for writ of mandamus on October 18, 2007, seeking to compel the circuit court to rule on an appeal which has been pending since October, 2006. The appeal was on a replevin complaint ruled upon adversely to the petitioner. The petitioner has made several inquiries into the status of his appeal and was informed that it was pending.
Mandamus lies to compel a trial court to rule on a ministerial matter after a reasonable period of time. See Lakeshore Townhomes Condo. Ass'n v. Bush, 664 So. 2d 1170 (Fla. 4th DCA 1995). Here, it is unclear why the appeal has not yet been addressed. "While mandamus is not available to compel a judge to rule a particular way, it is appropriate to compel some ruling." Id. at 1170.
As the petitioner's appeal has been pending for now well over a year, we direct the circuit court to rule. However, because we are confident that the circuit court will comply with the directions in this opinion, we withhold issuance of the writ of mandamus.
GUNTHER, GROSS and MAY, JJ., concur.